Case: 20-50477     Document: 00515847971         Page: 1     Date Filed: 05/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 4, 2021
                                  No. 20-50477
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fausto Martinez-Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:19-CR-722-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Fausto Martinez-Lopez was convicted of one count of transporting an
   undocumented alien for the purpose of private financial gain. The district
   court sentenced him to 41 months of imprisonment and 3 years of supervised




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50477      Document: 00515847971          Page: 2    Date Filed: 05/04/2021




                                    No. 20-50477


   release. On appeal, Martinez-Lopez challenges the sufficiency of the
   evidence to support his conviction. For the reasons below, we AFFIRM.
          One evening in October 2019, Martinez-Lopez arrived at the United
   States Border Patrol checkpoint in Marfa, Texas, in a silver minivan.
   Martinez-Lopez, who is a lawful permanent resident of the United States,
   was the sole occupant in the car. Martinez-Lopez told the Border Patrol agent
   that he was moving his girlfriend to Presidio, Texas, but the agent saw no
   luggage or boxes. Although the agent noticed that one of the rear seats had
   been folded down and that there were shoeprints inside the car, the agent
   allowed Martinez-Lopez to proceed through the checkpoint.
          About an hour later, other agents received notice that individuals were
   walking south of the checkpoint. The agents apprehended eight Mexican
   citizens, who lacked authorization to be in the United States. Because the
   agents believed that the eight individuals had been dropped off south of the
   checkpoint and were attempting to walk around the checkpoint to rejoin their
   driver, the agents transported them to the Marfa station for processing. Soon
   after, other agents found Martinez-Lopez, sitting inside the silver minivan in
   a parking lot where drivers were known to pick up undocumented aliens.
   Martinez-Lopez permitted the agents to search the car, and the agents found
   several sandy shoeprints. They brought Martinez-Lopez to the Marfa station
   for further investigation.
          A grand jury charged Martinez-Lopez with one count of transporting
   an undocumented alien for private financial gain, in violation of 8 U.S.C.
   § 1324(a)(1)(A)(ii), (a)(1)(B)(i). He pleaded not guilty and proceeded to trial.
   At trial, Manuel De Jesus Puebla-Rios, one of the Mexican citizens
   apprehended by agents, testified that he had made arrangements to pay
   Martinez-Lopez to transport him from Mexico into the United States for
   $7,000: $2,000 upfront and $5,000 once they arrived in Odessa, Texas.




                                          2
Case: 20-50477      Document: 00515847971          Page: 3    Date Filed: 05/04/2021




                                    No. 20-50477


   Puebla-Rios said that a friend from Georgia promised to lend him the money.
   Although he did not directly pay Martinez-Lopez, Puebla-Rios believed that
   Martinez-Lopez had received money, and federal investigators later
   determined that Martinez-Lopez had received a $992 wire transfer from
   Georgia.
          After the Government rested its case, Martinez-Lopez unsuccessfully
   moved for a judgment of acquittal under Rule 29 on the basis that the
   Government had failed to meet its burden to prove its case beyond a
   reasonable doubt. Fed. R. Civ. P. 29(a). The jury found that Martinez-
   Lopez was guilty of the offense for the purpose of financial gain. The district
   court sentenced Martinez-Lopez to 41 months of imprisonment and three
   years of supervised release. Martinez-Lopez timely appealed.
          Because Martinez-Lopez timely moved under Rule 29, he preserved
   his challenge to the sufficiency of the evidence, and we review that challenge
   de novo. See United States v. Resio-Trejo, 45 F.3d 907, 910 n.6 (5th Cir. 1995);
   United States v. McCall, 553 F.3d 821, 830 (5th Cir. 2008). Our review is
   “highly deferential to the verdict.” United States v. Beacham, 774 F.3d 267,
   272 (5th Cir. 2014). We will affirm the jury’s verdict if a reasonable trier of
   fact, “viewing the evidence in the light most favorable to the verdict and
   drawing all reasonable inferences from the evidence to support the verdict,”
   could determine that “the elements of the offense were established beyond a
   reasonable doubt.” McCall, 553 F.3d at 830.
          To convict a defendant of transporting an illegal alien within the
   United States for private financial gain, a jury must find that: “(1) an alien
   entered or remained in the United States in violation of the law; (2) the
   defendant transported the alien within the United States with intent to
   further the alien’s unlawful presence; (3) the defendant knew or recklessly
   disregarded the fact that the alien was in the country in violation of the law;




                                          3
Case: 20-50477      Document: 00515847971           Page: 4   Date Filed: 05/04/2021




                                     No. 20-50477


   and (4) the defendant took these actions for pecuniary or commercial gain.”
   United States v. Almaral, 719 F. App’x 396, 397 (5th Cir. 2018) (cleaned up)
   (quoting United States v. Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir. 2002) and
   citing 8 U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(B)(i)).
          Martinez-Lopez challenges the sufficiency of the evidence for the
   fourth element. He claims that the evidence was insufficient to establish that
   he transported an undocumented alien for financial gain because Puebla-Rios
   did not directly pay him. However, the evidence at trial, viewed in the light
   most favorable to the verdict, was sufficient for the jury to conclude that
   Martinez-Lopez transported Puebla-Rios to receive a financial benefit. The
   Government adduced proof that Puebla-Rios had agreed to pay Martinez-
   Lopez a total of $7,000 for his safe transport to Odessa, Texas, and that
   Martinez-Lopez had received a wire transfer of money before he transported
   Puebla-Rios. Because the Government provided evidence of both actual and
   expected payments to Martinez-Lopez, the Government did not need to
   prove that Puebla-Rios directly paid Martinez-Lopez. See United States v.
   Garcia, 883 F.3d 570, 573 (5th Cir. 2018).
          We AFFIRM.




                                          4